     Case 3:20-cv-01395-MMA-WVG Document 64 Filed 01/15/21 PageID.522 Page 1 of 1



 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7
      PROFITWISE ACCOUNTING INC., a                         Case No.: 20-cv-1395-MMA (WVG)
 8    California corporation, individually and
      on behalf of all others similarly situated,           ORDER GRANTING JOINT
 9                                                          MOTION TO DISMISS
10                                       Plaintiff,         [Doc. No. 63]
      v.
11
      BANK OF AMERICA, N.A., et al.,
12
13                                    Defendants.
14
15
16          On January 14, 2021, the parties filed a Joint Motion To Dismiss Pursuant to Rule
17    41(a)(1)(A)(ii). Upon due consideration, good cause appearing, and pursuant to Federal
18    Rule of Civil Procedure 41(a)(1)(A)(ii), the Court GRANTS the joint motion and
19    DISMISSES this action with prejudice. Each Party shall bear its own attorneys’ fees,
20    expenses, and costs. The Court DIRECTS the Clerk of Court to terminate all pending
21    motions and deadlines and close this case.
22          IT IS SO ORDERED.
23    Dated: January 15, 2021
24                                                     _____________________________
25                                                     HON. MICHAEL M. ANELLO
                                                       United States District Judge
26
27
28

                                                      -1-                   20-cv-1395-MMA (WVG)
